IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS

******************* * *
ANN MARIE RIVERA,                   *
                                    *      No. 12-511V
                Petitioner,         *      Special Master Christian J. Moran
                                    *
v.                                  *      Filed: October 27, 2014
                                    *
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *      Attorneys’ fees and costs; award
                                    *      in the amount to which
                Respondent.         *      respondent does not object.
******************* * *
Michael Andrew London, Douglas & London, P.C. New York, NY, for Petitioner;
Ann Donohue Martin, U.S. Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS 1

       On October 24, 2014, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application to respondent for review requesting
$12,136.22 for attorneys’ fees and costs. Respondent found petitioner’s
application to be reasonable. The Court awards this amount.

       On August 14, 2012, Ann Marie Rivera filed a petition for compensation
alleging that the influenza vaccine, which she received on November 6, 2010,
respectively, caused her to Guillain-Barré Syndrome (“GBS”). Petitioner received
compensation based upon the parties’ stipulation. Decision, issued Apr. 10, 2014.
Because petitioner received compensation, she is entitled to an award of attorneys’
fees and costs. 42 U.S.C. § 300aa-15(e).



       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       Petitioner seeks a total of $12,136.22 in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she did not incur any in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

      After reviewing the request, the Court awards the following:

      A lump sum of $12,136.22 in the form of a check made payable to
      petitioner and petitioner’s attorney, Michael Andrew London, for
      attorneys’ fees and other litigation costs available under 42 U.S.C. §
      300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6521.

      IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master